Exhibit 23.2 NSAINetherland, Sewell & Associates, Inc. Consent of Independent Petroleum Engineers and Geologists We hereby consent to the inclusion of our report of Royale Energy (the “Company”) dated February 18, 2011, in the Annual Report on Form 10-K for the year ended December 31, 2010, of the Company and its subsidiaries, to be filed with the Securities and Exchange Commission. We also consent to the reference to our firm under the captions "Experts" in the Prospectus, which is part of the Registration Statement. NETHERLAND, SEWELL & ASSOCIATES, INC. By: /s/ Danny D. Simmons Danny D. Simmons, P.E. President and Chief Operating Officer Houston, Texas March 11, 2011
